IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

LEE F. MERCIER, as Representative           NOT FINAL UNTIL TIME EXPIRES TO
for the Testate and/or Intestate Heirs of   FILE MOTION FOR REHEARING AND
the Remainder Beneficiaries Named in        DISPOSITION THEREOF IF FILED
Article V, Paragraph 3(b) of the
Felicione Trust,                            CASE NO. 1D13-5162

      Appellant,

v.

MARSHA G. RYDBERG, as Personal
Representative of the Estate of Idalia
Felicione, deceased,

and

BANK OF AMERICA, N.A., as
Trustee of the Eugene Felicione Trust,

     Appellees.
_________________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Duval County.
Peter L. Dearing, Judge.

William A. Bald of Pajcic & Pajcic, P.A., Jacksonville, for Appellant.

John A. DeVault, III, John G. Woodlee, and Courtney K. Grimm of Bedell,
Dittmar, DeVault, Pillans & Coxe, P.A., Jacksonville, for Appellee Marsha G.
Rydberg, as Personal Representative of the Estate of Idalia Felicione, Deceased.


PER CURIAM.

      AFFIRMED.
RAY, SWANSON, and OSTERHAUS, JJ., CONCUR.




                              2